Relator applied to the Judge of the District Court of Clay County, Texas, for a writ of habeas corpus, and as ground therefor claimed that he was illegally restrained of his liberty by the penitentiary authorities of the State of Texas. The writ was granted. After a hearing on July 26, 1948, the Judge remanded relator to the penitentiary authorities.
From that order relator attempts to appeal to this court. Our State's Attorney calls attention to the fact that no notice of appeal is in the record. Without such notice this court is without jurisdiction. Ex parte Davis, 105 Tex.Crim. R.,287 S.W. 246; Ex parte Francis, 91 Tex.Crim. R., 239 S.W. 957.
The appeal is dismissed.